PER CURIAM.
Pursuant to our recent opinion in Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991), we reverse the summary denial of appellant’s motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Upon remand, unless the case files and records conclusively show that appellant is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
. • RYDER, A.C.J., and FRANK and PARKER, JJ., concur.